Opinion by
Tilson, J.
The record consists of the testimony of four witnesses-for the plaintiff, one for the defendant, and certain exhibits received in evidence. Counsel for the respective parties agreed in open court that the net represented by items 35762-E and 35853-E have 225 or more holes per square inch and the evidence showed that these items were made on a.bobbinet machine without any attachments. The court was of the opinion that regarding laces covered by said paragraph 1529 (a), the trade agreement provides for such when made on the bobbinet-jacquard machine, and that had it been the intention to provide for nets and nettings made on a bobbinet-jacquard machine “by the attachment of an auxiliary bar to run in the extra warp threads which are regulated by a guide bar to make the width of the strip required,” (as one witness testified as to the method of producing stripes) it would undoubtedly have been so provided. On the record presented the nets represented by item 35853-E were held dutiable at 45 percent on a value of £8 5s. 10d., and the nets represented by item 35762-E were held' dutiable at 45 percent on a value of £11 7s. 5d., less 2)4 percent, less 1% percent, under paragraph 1529 (a) and T. D. 49753 as claimed. Protests sustained in part.